Affirmed and Memorandum
Opinion filed November 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00262-CR
____________
 
RICHARD OWENS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 57,401
 
 
 

M E M O R
A N D U M   O P I N I O N
            After a jury trial, appellant was convicted of two counts of
theft. On February 20, 2009, the trial court sentenced appellant to confinement
for eighteen months in the State Jail Division of the Texas Department of
Criminal Justice and assessed a $5,000 fine. Appellant filed a timely notice of
appeal.
                        Appellant’s brief was due August 3, 2009, but it
was not filed. A notice that the brief was past due was mailed to appellant
August 13, 2009. No response was filed. 
            On September 3 2009, this court abated the appeal and ordered
a hearing to determine why appellant had not filed a brief in this appeal. See
Tex. R. App. P. 38.8(b)(2). On October 13, 2009, the trial court conducted the
hearing. The record of the hearing was filed in this court on October 21, 2009.
At the hearing appellant testified that he no longer wished to go forward with
his appeal. The trial court found appellant no longer desires to prosecute his
appeal, and filed appropriate findings of fact in a supplemental clerk’s
record. See Tex. R. App. P. 38.8(b)(2).
On the basis of those findings, this court has considered the
appeal without briefs. See Tex. R. App. P. 38.8(b)(4). We have reviewed the record and find no
fundamental error.
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Sullivan.
Do not
publish — Tex. R. App. P. 47.2(b).